Citation Nr: 0835823	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for death benefits 
administered by the Department of Veterans Affairs.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces.  The appellant 
seeks VA benefits as the decedent's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In May 2008, the Board remanded the case to the RO in order 
to afford the appellant a hearing before a Veterans Law 
Judge, which she had requested in a communication received at 
the Board in December 2007.  A letter dated in June 2008, 
notifying her of a hearing scheduled in July 2008, was sent, 
but the appellant did not appear for the hearing.  Upon this, 
the case was returned to the Board for further consideration.  


FINDING OF FACT

The appellant's husband did not have the requisite service to 
qualify the appellant for VA death benefits.  


CONCLUSION OF LAW

The service requirements to convey to the appellant 
eligibility for VA death benefits are not met.  38 U.S.C.A. 
§§ 101(2), 101(24), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2005, wherein the appellant was advised of what was 
required to prevail on her underlying claim for death 
benefits (i.e., dependency and indemnity compensation and 
pension); what specifically VA had done and would do to 
assist in the underlying claim; and what information and 
evidence the appellant was expected to furnish.  

The notice also advised the appellant that basic eligibility 
to death pension may be shown to exist if a veteran served in 
a regular component of the active military service of the 
United States Armed Forces but that service with the 
Commonwealth Army (USAFFE), including the recognized 
guerrillas, or the new Philippine Scouts did not meet this 
requirement.  In failing to furnish notice concerning what 
proof is required to establish veteran status, particularly 
for purposes of entitlement to compensation, the notice was 
not tailored to the dispositive issue presented in this case, 
namely, that of whether the appellant's deceased husband had 
valid service for the appellant to qualify for VA death 
benefits.  The notice deficiencies, however, are not 
prejudicial to the appellant. 

In its communication in July 2005 denying the claim, the RO 
did specifically advise the appellant of the evidence 
necessary to establish valid service, which is verification 
of military service by a U.S. service department.  This 
advisement was reiterated in the statement of the case in 
March 2006.  These communications also informed the appellant 
as to what specifically VA had done to assist in establishing 
valid service, namely, seeking service verification from the 
service department.  

Also, the VCAA notice did not inform the appellant of what 
information and evidence the appellant was expected to 
furnish in establishing valid service for her deceased 
husband.  For example, the RO did not provide the appellant 
notice of the opportunity to submit official U.S. 
documentation of service as evidence to establish veteran 
status of her deceased husband, as such evidence is 
permissible.  Soria v. Brown, 118 F.3d 747, 748 (Fed. Cir. 
1997).  

The appellant has been informed that the threshold 
requirement for eligibility to receive VA death benefits is 
valid military service, and that the response from the 
National Personnel Records Center indicating that the 
appellant's deceased spouse had no recognized military 
service was binding on VA.  

In light of that fact, the appellant is not currently 
eligible for VA death benefits as a matter of law, and thus 
she is not prejudiced by the aforementioned notification 
errors.  Palor v. Nicholson, 21 Vet. App. 325 (2007); Sanders 
v. Nicholson, 487 F.3d 881 (2007) (holding that the purpose 
of section 5103(a) notice is not frustrated, and thus, the 
claimant is not prejudiced, when the benefit sought cannot be 
awarded as a matter of law); Valiao v. Principi, 17 Vet. App. 
229 (2003) (determining that VCAA notice error was 
nonprejudicial where appellant was not entitled to benefit as 
a matter of law).  

It is also noted that the appellant has not asserted that she 
has any evidence of documentation from a U.S. service 
department to meet the requirements for qualifying service 
under 38 C.F.R. § 3.203, which generally addresses service 
records as evidence of service.  As held in Soria at 118 F.3d 
747, an applicant may prove service with either documentation 
issued by a U.S. service department or verification of the 
claimed service by such a department.  In short, as the U.S. 
service department's certification of no valid service in 
this case is binding on VA, a remand for further development 
would be unnecessary because it would not change the outcome 
of this decision.   
 
With the exception of the notice deficiencies discussed 
above, as for content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 



To the extent that notice of the effective date of the 
disability and degree of disability assignable was provided 
in October 2007 and September 2008 and was not timely, as the 
claim is denied, no effective date or disability rating can 
be assigned as a matter of law, so there can be no 
possibility of any prejudice to the appellant with respect to 
any defect in the VCAA notice.  Sanders v. Nicholson, 487 
F.3d 881 (2007).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded an 
opportunity to appear at a hearing before a Veterans Law 
Judge in July 2008, but she did not appear.  In this case, 
the RO has sought certification of service of the appellant's 
deceased husband from the National Personnel Records Center.  
The appellant has furnished a copy of documents from the 
Philippine Army, including a discharge certificate dated in 
April 1948, a "clearance slip" dated in April 1948, a final 
payment statement dated in April 1948 (indicating his date of 
enlistment as May 1943), and a June 1948 document for 
mobilizing reservists such as the appellant's deceased 
husband.  She also submitted an old age pension check dated 
in March 2006 and issued by Philippine Veterans Affairs 
Office (PVAO), and a certification dated in May 2006 from 
three neighbors who attested that the appellant's deceased 
husband was a former Philippine Army veteran in World War II 
and that the appellant received a pension from the PVAO.  

The appellant has not identified any additionally available 
evidence for the RO to obtain on her behalf in consideration 
of her appeal.  See Canlas v. Nicholson, 21 Vet. App. 312 
(2007) (in regard to certifying Philippine service, the duty 
to assist requires VA to "obtain records relevant to the 
adjudication for a claim" where the qualifying service is in 
doubt and "the claimant adequately identifies such records 
to the Secretary).

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion would not be dispositive of 
the issue presented in this case pertaining to recognition of 
the appellant's deceased husband as a veteran.    

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits based on the military 
service of her deceased husband.  In her May 2005 application 
(VA Form 21-534), she specified dependency and indemnity 
compensation and death pension.  It appears that an earlier 
letter received from the appellant in April 2004 also 
indicates her intent to file a claim for dependency and 
indemnity compensation and for death pension.  To establish 
basic eligibility for VA death benefits, the claimant must be 
the surviving spouse of a veteran who had active military, 
naval, or air service.  38 U.S.C.A. §§ 101(2), (24); 38 
C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  
Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c) to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  The pertinent regulation 
requires that service in the Philippine Commonwealth Army in 
order to establish status as a veteran be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), and 38 
C.F.R. § 3.203(c) (requiring service department verification 
of service where documentation is not available).

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  

In this case, the military service of the appellant's 
deceased husband for purposes of VA death benefits has not 
been verified.  It appears that the appellant's claim is made 
on the basis that her husband was a member of the Philippine 
Army, inducted into the Armed Forces of the United States.  
She asserts that he had active service from May 1943 to March 
1948.  In support of her claim, the appellant submitted 
documents from the Philippine Army, including a discharge 
certificate dated in April 1948, a "clearance slip" dated 
in April 1948, a final payment statement dated in April 1948 
(indicating his date of enlistment as May 1943), and a June 
1948 document for mobilizing reservists such as the 
appellant's deceased husband.  

The appellant also submitted an old age pension check dated 
in March 2006 and issued by Philippine Veterans Affairs 
Office (PVAO) and a certification dated in May 2006 from 
three neighbors who attested that the appellant's deceased 
husband was a former Philippine Army veteran in World War II 
and that the appellant received a pension from the PVAO.  

In May 2005, the National Personnel Records Center responded 
to a request of the RO for service verification, stating that 
the appellant's deceased husband had no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
The claims file contains no documentation issued by a United 
States service department that would show otherwise.  And 
there is no evidence to show that the appellant's deceased 
husband had used a different name or alias during his 
military service, there is no basis upon which to make 
another search to verify his military service and determine 
if he had valid service for VA death benefit purposes.  

As for the documents issued by the Philippine Army, which 
were supplied by the appellant, as the documents are not 
issued by the United States Armed Forces, they are not 
binding on VA and do not create a reasonable basis for 
disputing the finding of the U.S. military service 
department.    

Without evidence of qualifying service to establish the 
appellant's deceased husband's status as a veteran, the 
appellant is not eligible for VA death benefits.  

ORDER

As the appellant is not eligible for VA death benefits, the 
appeal is denied.     

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


